Citation Nr: 0906198	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  02-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits, including nonservice-
connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 determination of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claim for nonservice-connected disability 
pension benefits on the basis that he did not have the 
requisite military service to establish basic eligibility 
therefor.

In October 2003, the Board remanded the matter for additional 
evidentiary development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to render 
him basically eligible for VA benefits, including nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); C.F.R. §§ 3.1, 3.40, 3.203 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on the claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where the appellant alleges 
recognized guerrilla service or service in the Philippine 
Army during World War II, VA is obligated by the VCAA to 
inform the appellant of the information or evidence necessary 
to prove the element of veteran status.  Palor v. Nicholson, 
21 Vet. App. 325, 331 (2007) ("Since veteran status is 
frequently a dispositive issue in claims filed by Philippine 
claimants, some tailoring of VCAA notice concerning proof of 
veteran status is necessary in most, if not all, cases.").  

In this case, in May 2004 and March 2007 letters, the RO 
notified the appellant of the information and evidence needed 
to substantiate and complete claims for service connection 
and nonservice-connection pension, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1).  The RO then reconsidered the 
claim in a June 2008 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

While the notice letters discussed above did not include 
specific information regarding veteran status, the Board 
finds that such error is not prejudicial.  As set forth in 
more detail below, the service department has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.  
The Board is bound by this certification.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. 
App. at 332 ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on 
VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
light of this binding certification, the VCAA notification 
error is non-prejudicial as the appellant is not entitled to 
benefit as a matter of law.  See Valiao v. Principi, 17 Vet. 
App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 
("Therefore, in assessing whether the appellant was 
prejudiced by VA's failure to notify him of the various 
methods available for proving Philippine veteran status, the 
Court can conclude only that because the appellant is 
currently ineligible for VA benefits as a matter of law based 
on the [the service department's] refusal to certify the 
appellant's service, he was not prejudiced by the section 
5103(a) notice error.").

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant 
in procuring service medical records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with 
the claims file.  The RO has secured the necessary 
information regarding the appellant's claimed service from 
the service department.  The appellant has identified no 
other pertinent evidence, nor is there any indication of 
relevant, outstanding evidence.  Given the nature of the 
issue on appeal, the Board finds that there is no need for a 
VA medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  Neither the veteran nor his 
representative has argued otherwise.  

In any event, the Court has held that the VCAA is not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
set forth in more detail below, the appellant's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Id.


Background

The record shows that in January 2002, the appellant 
submitted an application for VA nonservice-connected pension 
benefits, claiming that he was unable to work due to a mental 
disorder and hearing loss.  He indicated that he had served 
as a major in the Philippine Army from August 1942 to October 
1945.  

In support of his claim, the appellant submitted photocopies 
of various documents, including a "Certificate of 
Recognition," purportedly from, the War Department, 
Guerrilla Records Section, United States Army, U.S.A.," 
indicating that the appellant had been recognized as a 
guerrilla from June 1942 to October 1945.  He also submitted 
an "Oath of Office," signed in December 1970, indicating 
that the appellant served as a Major in the "Fil-American 
Guerrilla forces."  

In an April 2002 determination, the RO denied the appellant's 
claim, noting that he had no legal entitlement to nonservice-
connected pension.  The RO explained that service prior to 
July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines in the 
service of the Armed Forces of the United States (including 
recognized guerrilla service) is not qualifying service for 
nonservice-connected death pension benefits.

The appellant appealed the RO's determination, arguing that 
he was entitled to pension benefits as he was "not able to 
work and connot [sic] earn a living due to mental illness I 
incurred during the War."  See May 2002 notice of 
disagreement.  

In October 2003, the Board remanded the matter for additional 
evidentiary development, noting that the veteran's arguments 
may raise a claim of entitlement to service-connected 
compensation benefits.

Pursuant to the Board's remand instructions, the RO 
thereafter forwarded the appellant's information to the 
service department, requesting verification of his claimed 
military service.  In May 2005, the service department 
responded that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


Applicable Law

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).


Analysis

Turning to the merits of the claim, the Board first finds 
that none of the material submitted by the appellant is 
sufficient to prove qualifying service.  The materials he 
submitted did not include a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge.  Rather, he submitted a photocopy 
which did contain all the needed information, such as the 
character of service.  38 C.F.R. § 3.203.  

Thus, VA sought certification of the appellant's claimed 
service and the service department certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.  As 
noted, VA is bound by the certification of the service 
department.  

As the appellant did not have the requisite service to 
qualify him for VA benefits, the appeal must be denied.  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  The Board has carefully 
reviewed the appellant's statements regarding his military 
service in World War II, as well as the medical evidence he 
submitted.  In the absence of qualifying service, however, 
such evidence is immaterial.  Where, as here, the law is 
dispositive, the claim must be denied due to an absence of 
legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


